MEMORANDUM **
Victor M. Alvarez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that Alvarez failed to establish exceptional and extremely unusual hardship to a qualifying relative. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.